960 F.2d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ely Dany MIZRAHY, Petitioner,v.U.S. IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70207.
United States Court of Appeals, Ninth Circuit.
Submitted March 27, 1992.*Decided April 15, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Ely Dany Mizrahy petitions for review of the Board of Immigration Appeals' ("BIA") order dismissing his appeal.   We deny review and affirm the BIA's decision.

DISCUSSION

3
The sole issue is whether Mizrahy abandoned his appeal by failing to notify properly the BIA of changes in his address and by failing to file a timely brief.   See Lee v. INS, 685 F.2d 343, 344 (9th Cir.1982) (change of address);   Cordon De Ruano v. INS, 554 F.2d 944, 947 (9th Cir.1977) (timely brief).   Mizrahy, in seeking an extension to file his brief, gave the BIA an incorrect mailing address.   The BIA granted Mizrahy's request for an extension, but Mizrahy failed to submit a brief and did not contact the BIA regarding his appeal until nearly two months after the extended deadline.   The BIA dismissed Mizrahy's appeal only after the deadline had passed and after a letter addressed to Mizrahy was returned to the BIA as undeliverable.   We conclude that the BIA was justified in dismissing Mizrahy's appeal.   See 8 C.F.R. § 3.1(d) (1991) (BIA has discretionary authority to dismiss cases in "appropriate and necessary" situations).


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3